                                                                   1      John W. Lucas (CA Bar No. 271038)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                   2      Pachulski Stang Ziehl & Jones LLP
                                                                          150 California Street, 15th Floor
                                                                   3      San Francisco, California 94111-4500
                                                                          Telephone: 415.263.7000
                                                                   4      Facsimile:     415.263.7010
                                                                          Email:         jlucas@pszjlaw.com
                                                                   5                     jrosell@pszjlaw.com

                                                                   6      Attorneys for Debtor
                                                                   7
                                                                                                      UNITED STATES BANKRUPTCY COURT
                                                                   8                                  NORTHERN DISTRICT OF CALIFORNIA
                                                                                                           SAN FRANCISCO DIVISION
                                                                   9
                                                                         In re:                                             Case No. 18-31087 (HLB)
                                                                  10
                                                                                  SEDGWICK, LLP,                            Chapter 11
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                        Debtor.            MOTION FOR ORDER APPROVING THE
                                                                  12                                                       COMPROMISE OF A CONTROVERSY
                                        LOS ANGELES, CALIFORNIA




                                                                                                                           AMONG THE DEBTOR, LETICIA VASQUEZ,
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                           CENTRAL BASIN MUNICIPAL WATER
                                                                                                                           DISTRICT, AND BUCHALTER, A
                                                                  14                                                       PROFESSIONAL CORPORATION
                                                                  15

                                                                  16              Sedgwick, LLP, the above-captioned debtor and debtor-in-possession (the “Debtor”), submits
                                                                  17     this motion (the “Motion”), pursuant to Rule 9019(a) of the Federal Rules of Bankruptcy Procedure
                                                                  18     (the “Bankruptcy Rules”), for approval of a compromise among the Debtor, Leticia Vasquez
                                                                  19     (“Vasquez”) on behalf of herself and the Central Basin Municipal Water District (“Central Basin”),
                                                                  20     and Buchalter, a Professional Corporation (“Buchalter” and together with the Debtor, Vasquez, and
                                                                  21     Central Basin, the “Parties”) relating to a qui tam action brought under the California False Claims
                                                                  22     Act by Vasquez against the Debtor and Buchalter, as set forth more fully in the Settlement Agreement
                                                                  23     and Release attached hereto as Exhibit A (the “Settlement Agreement”).
                                                                  24              This Motion is based on the following memorandum of points and authorities, the declaration
                                                                  25     of Curtis D. Parvin annexed hereto as Exhibit B (the “Parvin Declaration”), and any other evidence
                                                                  26     properly before the Court.
                                                                  27

                                                                  28


                                                                         DOCS_SF:100418.2
                                                                       Case: 18-31087       Doc# 191    Filed: 03/28/19    Entered: 03/28/19 11:16:31      Page 1 of
                                                                                                                     26
                                                                     1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                     2                                                           I.

                                                                     3                                               INTRODUCTION

                                                                     4              Pursuant to the Motion, the Debtor seeks the entry of an order approving the terms and

                                                                     5     conditions of a compromise among the Debtor, Vasquez, Central Basin, and Buchalter under

                                                                     6     Bankruptcy Rule 9019(a). The compromise among the parties is documented in the Settlement

                                                                     7     Agreement, which will become effective upon approval by the Court, Central Basin, and the state

                                                                     8     court presiding over the stayed qui tam action commenced by Vasquez on behalf of herself and Central

                                                                     9     Basin.

                                                                    10              As set forth in greater detail below, the Settlement Agreement is being funded by the Debtor’s

                                                                    11     and Buchalter’s insurance carriers. As a result, the approval of the Settlement Agreement will not
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     require the Debtor to pay any cash to plaintiffs and should also cause Douglas Wance to withdraw his
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     proof of claim number 77, which was filed in an unliquidated amount of $4.2 million. Accordingly,
                                            ATTORNEYS AT LAW




                                                                    14     the Debtor respectfully submits that the Settlement Agreement is in the best interest of the estate and

                                                                    15     should be approved.

                                                                    16                                                        II.

                                                                    17                                           STATEMENT OF FACTS

                                                                    18     A.       General Background

                                                                    19              On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief under

                                                                    20     chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States

                                                                    21     Bankruptcy Court for the Northern District of California (the “Bankruptcy Court”).

                                                                    22              On October 14, 2018, the Office of the United States Trustee appointed the following

                                                                    23     unsecured creditors to be members of the official committee of unsecured creditors (the “Committee”)

                                                                    24     pursuant to section 1102(a) of the Bankruptcy Code: (a) BMO Harris Bank, (b) CPF 801 Tower LLC,

                                                                    25     and (c) One North Wacker Drive LLC.

                                                                    26     B.       The Central Basin Action

                                                                    27              The Debtor represented the Central Basin as legal counsel between approximately 2006 and

                                                                    28     2013. In the course of the legal representation, the Debtor opened and administered a client trust

                                                                                                                             2
                                                                           DOCS_SF:100418.2
                                                                         Case: 18-31087       Doc# 191     Filed: 03/28/19       Entered: 03/28/19 11:16:31      Page 2 of
                                                                                                                        26
                                                                     1     account in the amount of $1,000,000. Buchalter represented Central Basin as legal counsel beginning

                                                                     2     in 2011. In the course of the legal representation, Buchalter opened and administered a client trust

                                                                     3     account in the amount of $1,750,000. Plaintiff alleged that Sedgwick and Buchalter opened and

                                                                     4     administered these respective client trust accounts without proper authority from Central Basin and

                                                                     5     without disclosure to the public.

                                                                     6     C.      The Dispute

                                                                     7             As to the Debtor, Vasquez argued that she should prevail because, she claimed, no written

                                                                     8     records showed clear authorization from Central Basin or its board to open the trust fund, use the trust

                                                                     9     fund in furtherance of litigation, or to issue payments from the trust fund. Vasquez further argued she

                                                                    10     should prevail because none of the Central Basin members recalled authorizing the trust fund in

                                                                    11     connection with litigation and all of them testified they would not have opened the fund in a “closed”
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     (i.e., non-public) session if they had not been advised to do so by the Debtor.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13             The Debtor expected it would prevail because various statutory provisions of the California
                                            ATTORNEYS AT LAW




                                                                    14     False Claims Act barred recovery, including what are known as the “public disclosure” and “public

                                                                    15     employee” bars. The Debtor also expected to prevail because Central Basin's board had approved the

                                                                    16     establishment of the trust account as confirmed by a board member and general manager and because

                                                                    17     the Debtor maintained full records showing that Central Basin’s highest non-elected official granted

                                                                    18     written approval for each payment from the Debtor’s trust account.

                                                                    19     D.      The Settlement Agreement

                                                                    20             The Debtor and Buchalter, on the one hand, and Vasquez and Central Basin on the other have

                                                                    21     decided to settle the controversy among them to avoid the cost, inconvenience, delays, and

                                                                    22     uncertainties involved in further legal proceedings. The compromise reached between the parties is

                                                                    23     documented in the Settlement Agreement. As set forth more fully in the Settlement Agreement, the

                                                                    24     Parties have agreed that the Debtor’s and Buchalter’s insurers shall pay Central Basin $2,250,000 upon

                                                                    25     the approval by: Central Basin and its prosecuting attorney, the state court presiding over the Central

                                                                    26     Basin action, and this Court. In addition, the Parties will release any other claims against the other as

                                                                    27     set forth in the Settlement Agreement.

                                                                    28

                                                                                                                            3
                                                                           DOCS_SF:100418.2
                                                                         Case: 18-31087       Doc# 191    Filed: 03/28/19       Entered: 03/28/19 11:16:31      Page 3 of
                                                                                                                       26
                                                                     1     E.      The Settlement Agreement Was Entered Into in Good Faith

                                                                     2             As set forth in the Parvin Declaration, Mr. Parvin believes that the Settlement Agreement was

                                                                     3     entered into in good faith and represents a fair bargain for the Debtor’s estate as well as its general

                                                                     4     unsecured creditors because the Debtor is not required to pay any portion of the claim and the

                                                                     5     settlement reduces or eliminates claims against the estate. The Settlement Agreement will avoid

                                                                     6     unnecessary and protracted litigation involving two causes of action pursuant to the California False

                                                                     7     Claims Act, Gov. Code § 12650 et. seq. The expeditious resolution of the Parties’ claims by way of

                                                                     8     payment made by insurers greatly outweigh the release given by the Debtor.

                                                                     9             For all the foregoing reasons, the Debtor supports the Settlement Agreement and asks that the

                                                                    10     Court approve the compromise embodied therein.

                                                                    11                                                      III.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                 ARGUMENT
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     A.      Standard for Approval of Compromise Under Bankruptcy Rule 9019
                                            ATTORNEYS AT LAW




                                                                    14             Bankruptcy Rule 9019(a) provides in relevant part that “[o]n motion by the trustee and after

                                                                    15     notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

                                                                    16     In reviewing proposed settlements, the standard that courts applied under the former Bankruptcy Act

                                                                    17     also applies under the Bankruptcy Code. See In re Carla Leather, Inc., 44 B.R. 457, 466 (Bankr.

                                                                    18     S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985). The U.S. Supreme Court stated in Protective

                                                                    19     Committee v. Anderson, 390 U.S. 414 (1968), that in order to approve a proposed settlement under the

                                                                    20     Bankruptcy Act, a court must have found that the settlement was “fair and equitable” based on an

                                                                    21     “educated estimate of the complexity, expense, and likely duration of . . . litigation, the possible

                                                                    22     difficulties of collecting on any judgment which might be obtained and all other factors relevant to a

                                                                    23     full and fair assessment of the wisdom of the proposed compromise.” Carla Leather, 44 B.R. at 466.

                                                                    24             A court, however, should not substitute its own judgment for the judgment of a trustee or a

                                                                    25     debtor. Id. at 465. In reviewing a proposed settlement, a court is not “to decide the numerous questions

                                                                    26     of law and fact . . . but rather to canvass the issues and see whether the settlement falls below the

                                                                    27     lowest point in the range of reasonableness.” In re W.T. Grant & Co., 699 F.2d 599, 608 (2d Cir.

                                                                    28     1983). “When assessing a compromise, courts need not rule upon disputed facts and questions of law,

                                                                                                                            4
                                                                           DOCS_SF:100418.2
                                                                         Case: 18-31087       Doc# 191    Filed: 03/28/19       Entered: 03/28/19 11:16:31      Page 4 of
                                                                                                                       26
                                                                     1     but rather only canvass the issues. A mini trial on the merits is not required.” In re Schmitt, 215 B.R.

                                                                     2     417, 423 (B.A.P. 9th Cir. 1997) (citations omitted).

                                                                     3             The Ninth Circuit has held that in considering a proposed compromise, the Court must evaluate

                                                                     4     the following factors: (i) the probability of success; (ii) the difficulties, if any, of collection; (iii) the

                                                                     5     complexity of litigation involved, and the expense, inconvenience and delay in necessarily attending

                                                                     6     to it; and (iv) the paramount interests of creditors. In re Woodson, 839 F.2d 610, 620 (9th Cir. 1988)

                                                                     7     (quoting In re A & C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986), cert. denied sub nom).

                                                                     8             Many issues arise in evaluating whether a settlement is appropriate, including bankruptcy

                                                                     9     issues, collectability issues, and whether better alternatives exist. Those issues are discussed below.

                                                                    10     B.      The Probability of Success Factor Favors a Compromise

                                                                    11             Although the Debtor is confident in its position that it would prevail that it had the proper and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     necessary authorization to open the trust fund and pay itself from the account, Vasquez raised various
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     novel claims and issues that, if litigated, would require the Debtor’s insurer to expend resources
                                            ATTORNEYS AT LAW




                                                                    14     defeating the claims and the Debtor’s insurer determined that it was most cost effective to settle the

                                                                    15     claims rather than litigating them to finality. The Debtor is also aware that there is always an inherent

                                                                    16     risk in litigation and there was a chance that if Vasquez prevailed, the insurance would not cover any

                                                                    17     judgment. In the instant case, such risk outweighs the benefit of resolving Vasquez’s and Central

                                                                    18     Basin’s claims without any detriment to the general unsecured creditors or the Debtor’s estate since

                                                                    19     the resolution will not result in claims against the estate or payments by the Debtor. Accordingly, the

                                                                    20     Debtor submits that the first factor of the traditional test under A & C Properties supports approval of

                                                                    21     the compromise reflected in the Settlement Agreement.

                                                                    22     C.      The Difficulties of Collection are Not Relevant

                                                                    23             The Debtor does not believe this factor is applicable because the Debtor is not seeking to collect

                                                                    24     or recover a payment but eliminate a potential liability.

                                                                    25     D.      The Expense, Inconvenience, and Delay of Further Litigation

                                                                    26             The third factor of the test under A & C Properties is the complexity of litigation involved, and

                                                                    27     the expense, inconvenience, and delay in attending to it. As discussed above regarding the probability

                                                                    28     of success, although the Debtor is confident in its position, the consummation of the Settlement

                                                                                                                               5
                                                                           DOCS_SF:100418.2
                                                                         Case: 18-31087       Doc# 191      Filed: 03/28/19        Entered: 03/28/19 11:16:31       Page 5 of
                                                                                                                         26
                                                                     1     Agreement will avoid the expense of litigation, including the cost to prepare briefs, attend hearings,

                                                                     2     and enforce a judgment – likely far outweighing the immediate benefits to the estate because the

                                                                     3     Debtor’s and Buchalter’s insurers are paying the monetary obligations on their behalf. It is important

                                                                     4     to note that the Parties have only incurred a moderate amount of expenses to date in relation to the

                                                                     5     dispute but acknowledge that the expenses would be substantial if they were litigated to conclusion.

                                                                     6     For the foregoing reasons, the Debtor submits that the third factor under A & C Properties favors

                                                                     7     approval of the Settlement Agreement.

                                                                     8     E.      The Settlement Agreement Serves the Interests of Creditors

                                                                     9             Finally, as outlined in the Parvin Declaration and explained above, the Debtor believes that the

                                                                    10     deal embodied in the Settlement Agreement serves the interests of creditors. As discussed above, the

                                                                    11     Settlement Agreement will avoid unnecessary and potentially protracted litigation, the potential for an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     uncovered judgment, reduce the potential pool of general unsecured claims, and all monetary
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     obligations are being performed by third party insurers. Accordingly, the Settlement Agreement is in
                                            ATTORNEYS AT LAW




                                                                    14     the best interests of the Debtor’s estate and its creditors.

                                                                    15                                                         IV.

                                                                    16                                                  CONCLUSION

                                                                    17             For the foregoing reasons, the Debtor requests that the Court approve the Settlement

                                                                    18     Agreement. A proposed form of order is attached hereto as Exhibit C.

                                                                    19

                                                                    20     Dated: March 28, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                                                    21
                                                                                                                           By: /s/ John W. Lucas
                                                                    22                                                         John W. Lucas
                                                                    23
                                                                                                                                  Attorneys for the Debtor
                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                              6
                                                                           DOCS_SF:100418.2
                                                                         Case: 18-31087       Doc# 191     Filed: 03/28/19        Entered: 03/28/19 11:16:31    Page 6 of
                                                                                                                        26
                         EXHIBIT A
                          Settlement Agreement




DOCS_SF:100418.2
Case: 18-31087     Doc# 191   Filed: 03/28/19   Entered: 03/28/19 11:16:31   Page 7 of
                                           26
                                            AGREEMENT AND

       This Settlement Agreement and Release ("Agreement") is entered into as of the Effective

Date, as defined herein, among Leticia Vasquez ("Vasquez") on behalf of herself and the Central

Basin Municipal Water District (the "CBMWD"), Sedgwick LLP ("Sedgwick") and Buchalter,

A Professional Corporation ("Buchalter") (hereafter collectively referred to    as the   "Parties"),

through their authorized representatives.

                                             RECITALS

       A.      Sedgwick and Buchalter (collectively, the "Defendants") represented CBMWD               as


CBMWD's legal counsel at various times, depending on the Defendant, between 2006 and20l3.

       B.      On August 16,2013, Vasquez filed a Complaint in Los Angeles Superior Court,

Case No. 8C518653 alleging claims against Defendants and         others. On August 22,2014,

Vasquez filed an Amended Complaint (hereinafter, the "Claim"). Vasquez alleges two causes of

action pursuant to the California False Claims Act, Gov. Code $ 12650 et seq. CBMWD

declined to intervene in the Claim.

       C.      All of the defendants named in the Claim dispute     and deny all of the allegations in

the Claim. This Agreement shall not in any way be construed as an admission by any of them

that all or any of them has any liability, or has acted negligently or wrongfully in any manner, or

has caused any damages. This Agreement shall not be construed as an admission by any

defendant named in the Claim that the allegations and causes of action asserted by Vasquez are

in any way valid or meritorious.

       The above recitals are hereby incorporated into this Agreement as if fully set forth herein.

       To avoid the delay, uncertainty, inconvenience, and expense of protracted litigation of the

above claims, and in consideration of the mutual promises and obligations of this Settlement

Agreement, the Parties agree and covenant as follows:

3ssse43.z                                    Page 1   of   13


Case: 18-31087       Doc# 191         Filed: 03/28/19      Entered: 03/28/19 11:16:31       Page 8 of
                                                   26
                                        TERMS AND CONDITIONS

             1.      Amount and Method of Payment: The Parties have agreed to settle this matter for

      the aggregate sum of $2,250,000 (the "settlement Amount"). Sedgwick's and Buchalter's

      respective insurance carriers shall pay $2,250,000 by electronic funds transfer no later than forty-

      five (45) days after the Effective Date of this Agreement pursuant to court order.

             2.      Attorney's Fees and Costs: Following the Effective Date of this Agreement,

      Vasquez shall recover her reasonable attorneys' fees, as determined by Court order, from the

      Settlement Amount and    will not seek to recover   and shall not recover any additional fees or costs

      from Defendants, Curtis Parvin, Douglas Wance, or Defendants' insurance carriers. Defendants

      shall bear their own legal and other costs incurred in connection with this matter.

             3.      Approval by the CBMWD: This Agreement is conditioned upon written approval

      of the dismissal of the Claim with prejudice by the Court and by the prosecuting authority of the

      CBMWD as defined in Government Code $ 12652(c)(1). The written approval of the

      prosecuting authority of the CBMWDshall be expressed by signature of the prosecuting authority

      of the CBMWD on the attached Exhibit 1. Written approval by the prosecuting authority of the

      CBMWD must be obtained no later than ninety (90) days after the date of signature of the last

      signatory to the Agreement, subject to a mutually agreed extension by the written agreement       of

      all Parties. Vasquez will have an opportunity to seek and obtain judicial relief within this ninety

      (90) day period. Absent timely written approval of the dismissal of the Claim with prejudice by

      the prosecuting authority of the CBMWD, this Agreement is void.

              4.     Approval by the Banlcruptcy Court: On October 2,2018, Sedgwick commenced                a


      voluntary chapter 11 case under title 11 of the United States Code in the United States

      Bankruptcy Court for the Northern District of California, San Francisco Division (the

      "Bankruptcy Court"), in a case captioned In re Sedgwick, LLP, Case No. 1 8-3 1087.

      3ss8s43.2                                   Page 2   of 13

      Case: 18-31087       Doc# 191      Filed: 03/28/19       Entered: 03/28/19 11:16:31        Page
                                                                                                   ( 9 of
                                                                                                         22,
-tJ                                                   26
Accordingly, the Parties hereto agree that any payment by Sedgwick will solely be through its

insurance carriers and not from Sedgwick's estate. Sedgwick's participation in this Agreement is

conditioned upon obtaining the Bankruptcy Court's avthorizalion to enter into this Agreement.

Upon execution of this Agreement by all the Parties, Sedgwick shall promptly file a settlement

motion with the Bankruptcy Court that seeks approval of the settlement agreement pursuant to

Ilankruptcy Rule 9019 within ten (10) days of the Effective Date . The effectiveness of

Sedgwick's entry into this Agreement will be conditioned upon the Bankruptcy Court's entry of

an order (the "Bankruptcy Approval Order") approving Sedgwick's participation. Sedgwick is

presently not aware of any issues that would cause the Bankruptcy Court to withhold approval of

the settlement agreement.

       5.      Applicationfor Court Approval of the Settlement: No         less than seven (7) days


following the latter of the written approval of the dismissal of the Claim with prejudice by the

prosecuting authority of the CBMWD, as described in Paragraph3, and the written approval              of

the Bankruptcy Court, as described in Paragraph 4, Vasquez shall apply to the Los Angeles

Superior Court for an order (an "Approval Order") dismissing with prejudice the Ciaim by

Vasquez and by the CBMWD as to all named parties, including Defendants, Parvin, and Wance

("Wance").

       (a)     No less than seven (7) days following the latter of the written approval of the

               dismissal of the Claim with prejudice by the prosecuting authority of the

               CBMWD, as described in Paragraph 3, and the written approval of the

               Bankruptcy Court, as described in Paragraph4,the attorneys for the Parties shall

               fully execute and file   the   joint stipulation of dismissal of defendants in the form

               attached as Exhibit   2.   Yasquez shall use her reasonable best efforts to obtain

               entry of the order of dismissal and seek to cause said order of dismissal to become

3ssls43.z
Case: 18-31087      Doc# 191
                                                Page 3   of 13

                                  Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                                                               /(>
                                                                                               | -Zz-
                                                                                            Page 10 of
                                               26                                               I
                       a   final and non-appealable order without amendment or modification thereto    as


                       soon as possible. The Parties agree to cooperate with each other and perform all

                       acts reasonably necessary to accomplish the terms of this paragraph.

             6.        Effective Date: The Effective Date of the Agreement shall be the date of entry of

      the Approval Order by the Los Angeles Superior Court. Doug Wance shall have five (5) days

      from the Effective Date to elect to be a signatory to the settlement without any right to change

      any of the terms of this Agreement.

             7.        Distribution; The Settlement Amount shall be distributed pursuant to an order

      from the Court on application to be separately brought by Vasquez andlor CBMWD allocating

      the Settlement Amount under Government Code section 12652, subdivision (g)(3), as described

      further below.

             8.        Applicationfor Order Allocating Settlement Proceeds: Vasquez and/or CBMWD

      shall apply to the Court for an order allocating the Settlement Amount pursuant to Government

      Code section 12652, subdivision      (gX:). Defendants will not be parties to this proceeding   and

      agree they   will take no position before the Court regarding allocation of the Settlement Amount.

             9.        General Release: In consideration of the terms and conditions of this Agreement

      and conditioned upon the entry of an order of dismissal with prejudice of the Action by Vasquez

      and CBMWD:

                       a.       Vasquez on behalf of herself and the CBMWD hereby releases and

              forever discharges Defendants, their parents, subsidiaries, affiliates, officers, owners,

              directors, shareholders, employees, attorneys, representatives, insurers, and agents of

              any kind, including Parvin and Wance (the       "Plaintiffs' Released Parties") from any and

              all claims of any kind, known or unknown, in law or equity, on any facts or theory

              whatsoever that have occurred prior to the date of this Agreement. This release is a

      3ss8s43.2                                     Page 4   of   13




?f/
      Case: 18-31087          Doc# 191     Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                        26
                                                                                                 t/u
                                                                                               Page 11 of
                                                                                                 I
                                                                                                 I
                    general release of all claims and potential claims. Vasquez expressly acknowledges and

                    agrees that this release is intended to extinguish   all claims of every type, including those

                    known and unknown and those suspected and unsuspected, without regard to whether

                    they are now known or suspected, even if those claims might have materially affected

                    Vasquez's decision to enter into this release or Agreement. This is a full and final

                    release, and Vasquez acknowledges that she is familiar      with California Civil Code

                    5 1542, and further expressly waives any and all right under California Civil Code

                    91542, which provides:

                          A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                          CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
                          TO EXIST IN I{IS OR I{ER FAVOR AT THE TIME OF EXECUTING THE
                          RELtrASE, AND THAT IF KNOWN BY HIM OR FIER WOULD HAVE
                          MATERIALLY AFFECTED I]IS OR HER SETTLEMENT WITH THE
                          DEBTOR OR RELEASED PARTY.

                   Although it is possible Vasquez may discover new or additional damages, injuries, or

                   information, this release is intended to include all claims and potential claims against the

                   Plaintiffs' Released Parties.

                          b.      Defendants and their insurers hereby release and forever discharge one

                    another (Sedgwick, Buchalter, and their respective insurers), Vasquez and her

                    employees, attorneys, representatives, and agents of any kind (the "Defendants'

                    Released Parties") from any and all claims of any kind, known or unknown, in law or

                    equity, on any facts or theory whatsoever that have occurred prior to the date of this

                   Agreement. Defendants and their insurers further hereby release and forever discharge

                   Parvin, and Sedgwick and its insurers fuither hereby release and forever discharge

                    Wance, from any and all claims of any kind, known or unknown, in law or equity, on

                    any facts or theory whatsoever that have occurred prior to the date of this Agreement.


       3558943.2
                                                       page5   oft3
                                                                                                    k        >
"dt/   Case: 18-31087           Doc# 191      Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                           26                                         \z%
                                                                                                      Page 12 of
             These releases are a general release of all claims and potential claims. Defendants

             expressly acknowledge and agree that this release is intended to extinguish all claims of

             every type, including those known and unknown and those suspected and unsuspected,

             without regard to whether they are now known or suspected, even if those claims might

             have materially affected Defendants' decision to enter into this release or Agreement.

             T'his is a   full   and final release, and Defendants acknowledge that they are familiar       with

                 California Civil Code S 1542, and further expressly waives any and all right under

                 California Civil Code 5 1542, which provides:

                       A GENEIIAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE
                       CITEDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT
                       TO I]KS]'IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
                       RELEASE, AND THAT IF KNOWN BY HIM OR HER WOULD HAVE
                       MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
                       DEBTOR OR RELEASED PARTY.

            Although it is possible Defendants may discover new or additional damages, injuries, or

            information, this release is intended to include all claims and potential claims against the

            Defendants' Released Parlies.

             10.       Contribution'. For avoidance of doubt, neither Wance nor Parvin are paying any

     amount whatsoever of the Settlement Amount or otherwise to Vasquez or the CBMWD.

     l)efendants represent that their respective insurance carriers have agreed to the payment terms

     set forth in this Agreement. Defendants agree to         confidentially disclose the identity of the

     insurance carriers in a separate confidential writing and Vazquez,her agents, and attorneys agree

     to maintain the confidentiality of this information.

             1   1.    Mutual Drafting: Each party and signatory to this Agreement represents that it

     freely and voluntarily enters in to this Agreement without any degree of duress or compulsion.

     This Agreement shall be deemed to have been drafted equally by the parties and any rules of


     3ss8s43.2                                       Page 6   of   13
                                                                                                            \-_?
                                                                                                 kI
.c   Case: 18-31087          Doc# 191       Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                         26                                        I_//U
                                                                                                   I
                                                                                                    -*1r1
                                                                                                       Page 13 of
construction to the effect that ambiguity is construed against the drafting party shall be

inapplicable in any dispute concerning the terms, meaning, or interpretation of this Agreement.

            12.   Complete Agreement: This Agreement constitutes the complete agreement

between the Parties. This Agreement shall prevail over any and all prior communications,

agreements, or promises regarding the Claim or the matters addressed in the Agreement. This

Agreement may not be amended except by written consent of the Parties.

            13.   Non-Disparagement. Other than statements made directly to the Court in

connection with the approval of the Agreement or as may be required by law, the Parties agree

that they and their attorneys will not disparage or otherwise comment negatively about any

Plaintiff or any named defendant in the Claim, their employees, attorneys, representatives, or

agents of any kind, including Parvin and Wance with respect to any conduct occurring before the

Effective Date. The Parties acknowledge that the covenants contained in this paragraph are

material provisions of the Agreement and that breach of this provision shall constitute a material

breach of this Agreement. The Parties fuither acknowledge and expressly understand that this

non-disparagement provision is valuable consideration for the other terms, promises and

conditions contained in this Agreement, including, but not limited to, the consideration set forth

in Paragraph 1 of this Agreement. In recognition that it would be impractical or extremely

difficult to fix the actual damages that would result from        a breach   of this provision, the Parties

agree that the Parties   will   be responsible for liquidated damages for breach of this non-

disparagement provision of        $   10,000 per each prohibited disclosure as well as appropriate

injunctive relief and all attorney's fees and costs reasonably incurred in the prosecution of the

action for breach.




3558943.2                                          PageT of13                                            t_z

Case: 18-31087         Doc# 191           Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                       26
                                                                                                     2tt
                                                                                                  Page 14 of
            14.   California Choice of Law: This Agreement, and the rights, remedies, and

obligations provided for hereunder, shall be construed and enforced in accordance with the laws

of the State of California, without regard to choice of law principals'

            15.   Section Headings: Section headings contained herein are for purposes   of

organization only and shall not constitute part of this Agreement.

            L6.   Authority to Sign: 'fhe undersigned counsel represent and warrant that they are

fully authorized to execute this Agreement on behalf of the persons and entities indicated below

            17.   Signatures in Counterparts: This Agreement may be executed in counterparts,

each of which constitutes an original and all of which constitute one and the same Agreement.




3ss8943.2                                    Page 8   of   13


Case: 18-31087         Doc# 191     Filed: 03/28/19 Entered: 03/28/19 11:16:31           Page 15 of
                                                 26
                                         SIGNATORIES


     DArED:     3lyl   fntl         BY
                                                     Vasquez, qui tam Plaintiff
                                                                                              1/

     DATED         2, t             BY
                                            Curtis               of Dissolution
                                            Commifree, on          of Sedgwick LLP




                3 &
     DATED                          BY
                                                                       on       of
                                            Buchalter, A Profes sional Corporation
                                                                                         2-)




    3558943.2                             Page 9   of 13
{
    Case: 18-31087     Doc# 191   Filed: 03/28/19 Entered: 03/28/19 11:16:31         Page 16 of
                                               26
                                                     EXHIBIT      1


                        THE CENTRAL RASIN MIINICIPAL WATER D ISTRICT'S
                                   CONSENT TO DISMISSAL


          I,                            am the prosecuting authority of the Central Basin Municipal
    Water District and I am authorized by CBMWD to enter this Consent to Dismissal.

                                               and evidence in the case captioned Central Basin
                I am familiar with the allegations
    Municipal Water District, a   Public Entity, ex rel. Leticia Vasquez Qui Tam Plaintiffv. Sedgwick,
    Detert, Moran & Arnold, LLP et. al.,Los Angeles Superior Court, Case No. 8C518653. I have
    reviewed the Settlement Agreement in this matter and conclude that the terms of the Settlement
    Agreement are in the best interests of the Central Basin Municipal Water District, the parties to
    the litigation, and the public. In my judgment as General Counsel of the Central Basin
    Municipal Water District, the Settlement Agreement is fair, adequate, and reasonable under all of
    the circumstances.




     DATED                                    BY
                                                       Prosecuting authority, Central Basin
                                                       Municipal Water District




    3s58943.2                                        Page 10   of i3


i
\
    Case: 18-31087           Doc# 191      Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                        26
                                                                                              Page 17 of
    EX}{II}IT   2




                    SUI'ERIOR COURT OF THE STATE OF CALIFORIIIA
               FOR THE COUNTY OF LOS ANGELES, CENTRAL DISTRICT


    CENTRAL BASIN MTINICIPAL WATER                   Case No. BC518653
    DISTITICT, A PUBLIC ENTITY, ex rel.
    LETICIA VASQUEZ QUI TAM PLAINTIFF,
                                                     STIPULATION OF DISMISSAL OF
                                                     DEFENDANTS; CONSENT OF THE
                                                     CENTRAL BASIN MUNICIPAL
                    Plaintiffs,                      WATER DISTRICT TO THE
                                                     DISMISSAL PURSUANT TO GOV'T
          VS                                         CODE $ 12652(cX1); AND ORDER
                                                     THEREON
    SEDGWICK, DETERT, MORAN &
    ARNOLD, LLP; BUCHALTER, a Prof.                  Dept.:    52
    Corp.;DOUGLAS E. WANCE; CURTIS
                                                     Assigned to Ilon. Susan Bryant-Deason,
    PARVIN; ART AGUILAI{ and DOES 1 to 50,           Dept.52
                    Defendants.

                                                     Action Filed: August 16, 2013


          The above-captioned action ("this Action") was brought by plaintiff and relator   Leticia

    Vasquez ("Vasquez") against Defendants (1) Sedgwick LLP, (2) Buchalter,                 A

    Professional Corporation, (3) Curtis Parvin, and (4) Douglas Wance (collectively,

    the "Defendants") under the qui tam provisions of the Califomia False Claims Act

    ("CFCA"), Gov't Code S 12652, et seq., for alleged substantive violations of, as
    3ss8e43.2                              Page 11   of 13

A   Case: 18-31087       Doc# 191   Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                 26
                                                                                      Page 18 of
    well as an alleged conspiracy to violate, the CFCA. (Vasquez and the Defendants

    are collectively referred to below as the "Parties.")

                Pursuant to Gov't Code $ 12652(c)(I) of the CFCA, and in accordance with the terms of

    the Parties' Settlement Agreement, the undersigned Parties hereby stipulate to the entry of an

    order dismissing all claims for relief in this action as to the Defendants. Such dismissal is with

    prejudice.

                Except that the Parties stipulate that Vasquez does not dismiss her claims for a share to be

    paid by the Government pursuant to Gov't Code $ 12652(9). As to this claim, Vasquez

    respectfully requests that the Court retain jurisdiction to determine, if necessary, Vasquez's share

    that she should obtain pursuant to Gov't Code $ 12652(9).

                The Parties fuither stipulate that any claim Vasquez or her counsel has for expenses,

    attorneys' fees, and costs shall not be the responsibility of the Defendants.



                                    CONSENT OF               CENTRAL BASIN

                              MUNICIPAL WATER DISTICT TO DISMISSAL

                Pursuant to Gov't Code $   I2652(c)(l), the prosecuting authority of the Central Basin

    Municipal Water District ("CBMW|)"), by and through the undersigned, consents to the

    foregoing dismissal. The reason for the consent of the CBMWD is that this dismissal is pursuant

    to a settlement that is fair, adequate and reasonable.



                                                     ORDER

    IT IS SO ORDERED




    3558943.2                                      Page 12   of 13

N   Case: 18-31087           Doc# 191      Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                                        26
                                                                                                Page 19 of
                                                                                                           P-
    DATED                  20t9

                                      By
                                                        Hon. Susan Bryant-Deason




    3558943.2                         Page 13   of 13

N   Case: 18-31087   Doc# 191   Filed: 03/28/19 Entered: 03/28/19 11:16:31
                                             26
                                                                             Page 20 of
                         EXHIBIT B
                              Parvin Declaration




DOCS_SF:100418.2
Case: 18-31087     Doc# 191   Filed: 03/28/19 Entered: 03/28/19 11:16:31   Page 21 of
                                           26
                                                                   1                                     DECLARATION OF CURTIS D. PARVIN

                                                                   2

                                                                   3             I, Curtis D. Parvin, declare as follows:

                                                                   4             1.       I am a member of the Dissolution Committee created by the Plan of Dissolution

                                                                   5   adopted as of December 2017, by Sedgwick, LLP, formerly known as Sedgwick Detert Moran &

                                                                   6   Arnold LLP, the above-captioned debtor and debtor-in-possession (the “Debtor”).1 I am authorized

                                                                   7   to submit this declaration on behalf of the Debtor in support of the Motion for Order Approving the

                                                                   8   Compromise of a Controversy Among the Debtor, Leticia Vasquez, Central Basin Municipal Water

                                                                   9   District, and Buchalter, a Professional Corporation (the “Motion”).               Except where indicated

                                                                  10   otherwise, I have personal knowledge of the facts set forth below, and if called to testify, I would

                                                                  11   testify competently thereto.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12             2.       The Debtor represented the Central Basin as legal counsel between approximately 2006
                                        LOS ANGELES, CALIFORNIA




                                                                  13   and 2013. In the course of the legal representation, the Debtor opened and administered a client trust
                                           ATTORNEYS AT LAW




                                                                  14   account in the amount of $1,000,000. Buchalter represented the Central Basin as legal counsel

                                                                  15   beginning in 2011. In the course of the legal representation, Buchalter opened and administered a

                                                                  16   client trust account in the amount of $1,750,000. Plaintiff alleged that Sedgwick and Buchalter opened

                                                                  17   and administered these respective client trust accounts without proper authority from Central Basin

                                                                  18   and without disclosure to the public.

                                                                  19             3.       As to the Debtor, Vasquez argued that she should prevail because, she claimed, no

                                                                  20   written records showed clear authorization from Central Basin or its board to open the trust fund, use

                                                                  21   the trust fund in furtherance of litigation, or to issue payments from the trust fund. Vasquez further

                                                                  22   argued she should prevail because none of the Central Basin members recalled authorizing the trust

                                                                  23   fund in connection with litigation and all of them testified they would not have opened the fund in a

                                                                  24   “closed” (i.e., non-public) session if they had not been advised to do so by the Debtor.

                                                                  25             4.       The Debtor expected it would prevail because various statutory provisions of the

                                                                  26   California False Claims Act barred recovery, including what are known as the “public disclosure” and

                                                                  27   “public employee” bars. The Debtor also expected to prevail because Central Basin's board had

                                                                  28
                                                                       1
                                                                           Capitialized terms not defined herein have the meanings used in the Motion.

                                                                       DOCS_SF:100418.2
                                                                   Case: 18-31087           Doc# 191        Filed: 03/28/19 Entered: 03/28/19 11:16:31        Page 22 of
                                                                                                                         26
                                                                   1   approved the establishment of the trust account as confirmed by a board member and general manager

                                                                   2   and because the Debtor it maintained full records showing that Central Basin’s highest non-elected

                                                                   3   official granted written approval for each payment from the Debtor’s trust account.

                                                                   4           5.         The Debtor and Buchalter, on the one hand, and Vasquez and Central Basin on the

                                                                   5   other have decided to settle the controversy among them to avoid the cost, inconvenience, delays, and

                                                                   6   uncertainties involved in further legal proceedings. The compromise reached between the parties is

                                                                   7   documented in the Settlement Agreement. As set forth more fully in the Settlement Agreement, the

                                                                   8   Parties have agreed that the Debtor’s and Buchalter’s insurers shall pay Central Basin $2,250,000 upon

                                                                   9   the approval by: Central Basin and its prosecuting attorney, the state court presiding over the Central

                                                                  10   Basin action, and this Court. In addition, the Parties will release any other claims against the other as

                                                                  11   set forth in the Settlement Agreement.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           6.         I believe that the Settlement Agreement was entered into in good faith and represents
                                        LOS ANGELES, CALIFORNIA




                                                                  13   a fair bargain for the Debtor’s estate as well as its general unsecured creditors because the Debtor is
                                           ATTORNEYS AT LAW




                                                                  14   not required to pay any portion of the claim and the settlement reduces or eliminates claims against

                                                                  15   the estate. The Settlement Agreement will avoid unnecessary and protracted litigation involving two

                                                                  16   causes of action pursuant to the California False Claims Act, Gov. Code § 12650 et. seq. The

                                                                  17   expeditious resolution of the Parties’ claims by way of payment made by insurers greatly outweigh

                                                                  18   the release given by the Debtor.

                                                                  19           7.         I declare under penalty of perjury that the foregoing is true and correct to the best of

                                                                  20   my knowledge, information, and belief.

                                                                  21

                                                                  22   Dated: March 28, 2019                            By:
                                                                              Costa Mesa, California                            Curtis D. Parvin
                                                                  23                                                            Dissolution Committee Member
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           2
                                                                       DOCS_SF:100418.2
                                                                   Case: 18-31087          Doc# 191      Filed: 03/28/19 Entered: 03/28/19 11:16:31           Page 23 of
                                                                                                                      26
                         EXHIBIT C
                               Proposed Order




DOCS_SF:100418.2
Case: 18-31087     Doc# 191   Filed: 03/28/19 Entered: 03/28/19 11:16:31   Page 24 of
                                           26
 1       John W. Lucas (CA Bar No. 271038)
         Jason H. Rosell (CA Bar No. 269126)
 2       Pachulski Stang Ziehl & Jones LLP
         150 California Street, 15th Floor
 3       San Francisco, California 94111-4500
         Telephone: 415.263.7000
 4       Facsimile:     415.263.7010
         Email:         jlucas@pszjlaw.com
 5                      jrosell@pszjlaw.com

 6       Attorneys for Debtor

 7
                                      UNITED STATES BANKRUPTCY COURT
 8                                    NORTHERN DISTRICT OF CALIFORNIA
                                           SAN FRANCISCO DIVISION
 9
     In re:                                                     Case No.: 18-31087 (HLB)
10
                SEDGWICK, LLP,                                  Chapter 11
11
                                Debtor.                         ORDER APPROVING THE COMPROMISE
12                                                              OF A CONTROVERSY AMONG THE
                                                                DEBTOR, LETICIA VASQUEZ, CENTRAL
13                                                              BASIN MUNICIPAL WATER DISTRICT,
                                                                AND BUCHALTER, A PROFESSIONAL
14                                                              CORPORATION
15
                This matter came before the Court on the Motion for Order Approving the Compromise of a
16
     Controversy Among the Debtor, Leticia Vasquez, Central Basin Municipal Water District, and
17
     Buchalter, a Professional Corporation [Docket No. __] (the “Motion”)2 filed by the above-captioned
18
     debtor and debtor in possession (the “Debtor”). The Court having reviewed the Motion and the
19
     declaration of Curtis D. Parvin filed in support thereof and finding that notice of the Motion was
20
     reasonable and appropriate under the circumstances, that the relief requested in the Motion is in the
21
     best interest of the Debtor’s estate and its creditors; and the Court having determined that the legal
22
     and factual bases set forth in the Motion establish just cause for the relief granted herein;
23
                IT IS HEREBY ORDERED THAT:
24
                1.       The Motion is GRANTED.
25
                2.       The Settlement Agreement is approved and incorporated into this Order and the
26
     Debtor, Vasquez, Central Basin, and Buchalter are authorized to take any and all actions as may be
27

28
     2
         Capitalized terms not defined herein have the meanings used in the Motion.

     DOCS_SF:100418.2
 Case: 18-31087           Doc# 191        Filed: 03/28/19 Entered: 03/28/19 11:16:31       Page 25 of
                                                       26
 1   necessary to implement the terms of the Settlement Agreement.

 2           3.         This Court shall retain jurisdiction over all matters arising from or related to the

 3   Settlement Agreement or the implementation of this Order.

 4                                             **END OF ORDER**

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        2
     DOCS_SF:100418.2
 Case: 18-31087          Doc# 191     Filed: 03/28/19 Entered: 03/28/19 11:16:31          Page 26 of
                                                   26
